Order of the County Court of Westchester county denying on condition defendant’s motion to dismiss this action for failure to prosecute reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The action is for loss of an infant’s services and for medical expenses. Issue was joined on December 29,1924. The case was last marked off the calendar on April 18, 1927, and the plaintiff has done nothing since. In our opinion the plaintiff has not satisfactorily explained the delay in restoring the case to the calendar for trial and it was an improper exercise of discretion to deny the motion to dismiss. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur. [See ante, p. 907.]